Citation Nr: 1758302	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  10-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disability, to include spina bifida occulta and degenerative disc disease of the lumbar spine, to include as secondary to the service-connected bilateral hallux valgus of the feet.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  By that rating action, the RO denied service connection for spina bifida occulta.  The Veteran appealed this rating action to the Board. 

In October 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the record.  The issue of entitlement to service connection for a chronic low back disability was previously characterized as entitlement to service connection for spina bifida (claimed as chronic low back disability).  At the Board hearing, the Veteran's representative clarified that service connection was being sought for a low back disorder, not specifically spina bifida.  As such, the issue has been recharacterized as listed on the title page. 

In February 2016, the Board, in pertinent part, remanded the matter on appeal to the Agency of Original Jurisdiction (AOJ) for additional substantive development.  Specifically, the AOJ was to schedule the Veteran for a VA examination with an opinion that addressed the direct and secondary service connection components of the claim.  In May 2016, a VA examiner examined the Veteran and provided the requested opinion.  

In May 2017, the Board, in pertinent part, remanded the matter on appeal to the AOJ for additional substantive development.  Specifically, the AOJ was to obtain an addendum opinion that addressed the etiology of the Veteran's diagnosed spina bifida occulta.  In May 2017, a VA examiner provided the requested opinion.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).


FINDINGS OF FACT

1.  A low back disability did not originate in service or until years thereafter, is not otherwise etiologically related to service, and is not proximately due to, the result of or aggravated by a service-connected disability.  

2.  There was no diagnosis of a disease or injury related to active service which was superimposed on spina bifida occulta.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C. §§ 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

VA provided the Veteran with 38 U.S.C. § 5103(a)-compliant notice most recently in March 2016. 

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Law and Regulations 

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C. § 1113(b); 38 C.F.R § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Service connection for arthritis may be established on a presumptive basis by showing that arthritis manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Where arthritis manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of arthritis during service.  38 C.F.R. § 3.307(a).  

In order to prove service connection, there must be competent and credible evidence of (1) current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in-service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

However, congenital or developmental defects are not diseases or injuries within the meaning of applicable VA statutes and regulations.  38 C.F.R. § 3.303(c).  Therefore, where a veteran seeks service connection for a congenital or developmental condition, the Board must first determine if the congenital or developmental condition is a defect or disease.  If the congenital or developmental condition is a "defect" (a structural or inherent abnormality which is more or less static in nature), the presumption of soundness does not apply and service connection must be denied unless the evidence establishes that a disability due to disease or injury that was incurred in service is superimposed on the congenital defect.  See VAOPGCPREC 82-90 (1990); see also 38 U.S.C. §§ 1110, 1111, 1132; see also 38 C.F.R. § 3.303 (c).  On the other hand, if the congenital or developmental condition is a "disease" (a condition that is capable of improving or deteriorating), then the Board must determine whether the presumption of soundness applies.  See 38 C.F.R. § 3.304(b); see also Quirin v. Shinseki, 22 Vet. App. 390, 396-97 (2009).

III.  Factual Background 

On a June 1974 Report of Medical History for enlistment, the Veteran denied any recurrent back pain.  

On a June 1974 Report of Medical Examination for enlistment, the spine and other musculoskeletal were normal.  

In a September 1980 service treatment note, the Veteran complained of pain to the legs and pain in both feet.  The examiner noted that the pain radiates up the back of the legs.  The examiner diagnosed the Veteran with bilateral hallux valgus.  

On an October 1980 Report of Medical History for separation, the Veteran denied any recurrent back pain.  

On an October 1980 Report of Medical Examination for separation, the spine and other musculoskeletal were normal.  

On a September 1981 annual Report of Medical History, the Veteran denied any recurrent back pain. 

On a July 1999 Progress Note, the Veteran reported back pain and legs becoming numb.

In an August 2000 Howard Family Practice Associates treatment note, the Veteran reported neck and back pain.  

In a January 2002 Howard Family Practice Associates treatment note, the Veteran reported low back pain.  The examiner noted that the Veteran's x-rays showed small spurs at the cervical spine 

In a May 2002 Howard Family Practice Associates treatment note, the Veteran reported back pain.  

In an October 2007 Baptist M&S Imaging Center Radiology report, Dr. R.D. reported a history of cervical radiculopathy and neck pain.  Dr. R.D. reported findings of aligned cervical vertebrae and no subluxation on flexion and extension and a narrowing with osteophyte and end plate sclerosis consistent with degenerative changes.  Dr. R.D. indicated an impression of degenerative changes, and no fracture or subluxation.  

In a January 2008 Southeast Baptist Imaging Center treatment note, a history of neck and back pain was reported by the Veteran.  X-ray findings reported mild anterior osteophyte formation at the C3-4 and C5 level and that the cervical spine was otherwise unremarkable.  There was a finding of spina bifida occulta at the S-1 level and otherwise unremarkable.  

In a June 2008 letter, Dr. T.S. stated that the Veteran has been a patient at the Howard Family Practice Associates clinic since 2000.  Dr. T.S. reported that the Veteran's back pain was a chronic condition that first showed itself in the Veteran's early twenties, while he was in the military.  Dr. T.S. noted that the Veteran has spina bifida, failure of the lower lumbar bones to close completely, and that the spina bifida can sometimes cause him pain and weakness in his back and lower extremities.  Dr. T.S. reported that the Veteran had treatment in-service in September 1980 that indicated pain radiating to the back of his legs but that at the time spina bifida was not diagnosed.  Dr. T.S. noted that spina bifida was not diagnosed until an x-rays series of the Veteran's back was done in July 2007.  Dr. T.S. indicated that the Veteran's neck pain was due to arthritis changes and degeneration of the discs in his neck. Dr. T.S. noted that the Veteran's back and neck conditions cause him frequent neck stiffness and pain.  Dr. T.S. indicated that the Veteran has pain with activity at times and is limited to the kinds of work he can do because of these chronic conditions.  

In an August 2008 Howard Family Practice Associates treatment note, the Veteran reported low back pain for two weeks off and on.  

On an October 2010 VA Form-9, the Veteran reported that Dr. T.S. had determined that the Veteran had spina bifida and that he had this condition while on active duty.  

On a November 2010 Treatment Summary, Dr. S. M., reported that the Veteran was seen for a follow-up for lumbago.  The Veteran indicated that he had limited movement of the spine.  Dr. S.M. diagnosed the Veteran with lumbago.  

On a November 2011 Premier Medical Imaging Final Report, the observation was reported as the alignment of the lumbar spine was anatomic revealing no subluxation or retrolistesis and no disc narrowing or disc desiccation.  There was no occult fracture or marrow replacement noted.  Dr. J.R. noted that the alignment of the lumbar spine was anatomic and no occult fracture or spondylolysis was present.  

At an October 2015 Board videoconference hearing, the Veteran testified that he had a back problem during service and that he has received treatment for his low back pain since service.  The Veteran indicated that he was scheduled to see a specialist regarding his low back disability.  

At a May 2016 VA Back Conditions examination, the examiner reported that the Veteran has a current chronic low back disorder with intermittent radicular pain in his bilateral lower extremities from this condition.  The examiner noted that a September 1980 service treatment record shows a diagnosis of bilateral hallux valgus with pain radiating up from his feet to his calves and not lower back condition radiating from his back down his legs as would be seen with radicular pain.  The examiner indicated that pain traveling up the Veteran's lower legs from a foot condition (hallux valgus) was a very different medical condition than pain traveling down the upper legs (radicular pain) from buttocks or lower back region from lower back condition.  The examiner noted that pain radiating up the lower legs from hallux valgus condition is not a current complaint and not related to a lower back condition.  The examiner indicated that a review of the Veteran's service treatment records showed treatment for numerous conditions without documentation of a back condition.  The examiner reported that an MRI of the Veteran's lower back in November 2010 showed no injury, misalignment, or degenerative changes.  The examiner noted that the imaging found a common finding with aging involving the lower lumbar region with a small bulging disc that is not involving any nerve roots indicating early stages of degenerative disc disease as would be expected at that age.  The examiner indicated that interview and examination of the Veteran along with x-ray imaging showed mild arthritis changes in the Veteran's thoracic and lumbar spine.  X-ray images revealed mild multilevel degenerative disc disease mid to lower thoracic spine.  

The examiner opined that the Veteran's current back condition has no connection with any condition, issue or injury during his time in-service and his current condition is most consistent with thoracolumbar spine changes of aging.  The examiner noted that the Veteran's current low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner opined that the Veteran's current low back condition was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected hallux valgus.  The examiner noted that the Veteran's current low back condition was not aggravated beyond its natural progression by an in-service injury, event, or illness hallux valgus.  The examiner indicated that the Veteran's service-connected hallux valgus does not cause the Veteran to have any significant physical deformity, ankylosis of the major joints, infections involving the spine or joints of the same side of the leg that is affected, neurological impairment, or severe gait dysfunction, and is, therefore, not a causative factor of the degenerative changes of the thoracolumbar spine.  The examiner noted that the current medical literature does not recognize hallux valgus as a causative factor for developing degenerative changes of the thoracolumbar spine.  

On a May 2017 Addendum Opinion, the examiner reported that spina bifida occulta is a bony defect in the vertebral column that causes a cleft in the column and that because the spinal nerves are not involved, most individuals with this form of spina bifida have no signs or symptoms and experience no neurological problems.  The examiner opined that the Veteran does not have any form of spina bifida and that the Veteran does not have spina bifida occulta.  The examiner noted that because spina bifida occulta involves a bony defect, it is well visualized on x-ray imaging and the Veteran had x-rays of his thoracic and lumbosacral spine which reveals mild degenerative disc disease in the thoracic and lumbar spine regions.  The examiner indicated that he re-reviewed the Veteran's images and spoke to the radiologist who read the films formally and there is no spina bifida occulta present in the Veteran and, therefore, there is no disease or defect of spina bifida occulta.  

The examiner opined that the Veteran does not have spina bifida occulta; therefore, there is no additional disability due to disease or injury during any period of active service.  The examiner noted that, specifically, there is no relation to the complaints of increased radiating pain down the back of the legs in September 1980, as suggested by Dr. T.S. in a June 2008 report.   The examiner indicated that the Veteran does not have spina bifida occulta; therefore, there is no disease related to spina bifida occulta in this Veteran.  

IV.  Analysis 

The Veteran contends that his low back disability had its onset in service, or alternatively, is secondary to his service-connected bilateral hallux valgus of the feet.  
There is evidence of a current low back disability.  A May 2016 x-ray revealed mild multilevel degenerative disc disease mid to lower thoracic spine.  

However, based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current low back disability first manifested a number of years after service separation and is not related to an injury or event in active service.  Nor was it caused or aggravated by service-connected disability.

Service treatment records reflect a normal pre-induction examination and report of medical history.  Subsequently, the Veteran received treatment in September 1980 for pain to legs and pain in both feet, noting pain that radiated to the back of the legs, along with a diagnosis of bilateral hallux valgus.  The Veteran's October 1980 separation examination indicated a normal spine.  With respect to the Veteran's assertion that he nevertheless experienced low back problems in service, the Board finds that his account lacks credibility.  The service treatment records reflect treatment for numerous conditions without documentation of a back condition.  Moreover, at discharge he again denied any low back complaints, and physical examination did not disclose any back impairment.  The service treatment records themselves undermine the credibility of the Veteran's account.    

There is no competent evidence of record showing a diagnosis of thoracolumbar spine arthritis or degenerative disc disease compensable to 10 percent within one year from service separation.  The first evidence of a diagnosis of arthritis or disc disease of the thoracolumbar spine substantiated by x-rays appeared in October 2007, more than twenty-six years after service separation.  Thus, presumptive service connection for lumbar spine arthritis and disc disease pursuant to 38 C.F.R. § 3.307(a) is not warranted.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of a low back disability either during active service or continuously since service separation.

The Veteran contends that he has experienced low back pain since active service.  As a lay person, he is competent to describe a firsthand event and to describe observable symptoms such as to low back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, in adjudicating this claim, the Board must assess not only the competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Board finds that the Veteran's credibility is undermined by the fact that his own statements concerning the back symptoms are inconsistent.  The service treatment records do not document chronic or recurrent low back symptoms.  As discussed in detail above, the Veteran reported pain in his legs and feet and sought medical treatment.  However, the service treatment records show treatment for the legs and feet in September 1980 and there is no other treatment.  The Veteran denied any low back complaints upon separation examination in October 1980; physical examination of the spine was normal and he denied having recurrent back pain. 

The Board also finds that the service treatment records and the Veteran's statements generated at the time of active service are more probative than the Veteran's lay statements made years after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  The service treatment records are contemporaneous to the time period of the claimed symptoms.  The weight of the competent and credible evidence establishes that the Veteran was treated for bilateral foot and leg pain, in September 1980, in active service and he did not have back symptoms and physical exam of the spine was normal upon service separation in October 1980.

The Board finds that the Veteran's lay statements as to continuity of back symptoms since service to have limited credibility and limited probative value because these statements have been inconsistent and are not supported by the evidence of record.  The lay statements are inconsistent with the Veteran's own statements he made in active service; as noted, the Veteran denied having back symptoms upon service separation examination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

After weighing the evidence, the Board concludes that the preponderance of the evidence is against entitlement to service connection for a low back disability on a direct basis.  The May 2016 VA examiner opined that Veteran's current back condition has no connection with any condition, issue or injury during his time in-service and his current condition is most consistent with thoracolumbar spine changes of aging.  The examiner noted that the Veteran's current low back condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, but rather is more than likely etiologically related to degenerative changes of aging.  The VA examiner cited to the supportive medical resources and articles.  

The Board finds the May 2016 VA medical opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner, a medical doctor, comprehensively reviewed the claims folder and the Veteran's medical history in detail, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinions.  The VA examiner cited to the facts and medical research that support the opinion.  Factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render the medical opinions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  As such, the Board finds the VA medical opinion to have great probative weight.

The Board finds that the June 2008 private medical opinion to have less probative weight than the VA medical opinion.  Dr. T.S. reported that the Veteran's back pain was a chronic condition that first showed itself in the Veteran's early twenties, while he was in the military and that the Veteran has spina bifida and that the spina bifida can sometimes cause him pain and weakness in his back and lower extremities.  Dr. T.S. reported that the Veteran had treatment in-service in September 1980 that indicated pain radiating to the back of his legs but that at the time spina bifida was not diagnosed.  Dr. T.S. noted that spina bifida was not diagnosed until an x-rays series of the Veteran's back was done in July 2007.  However, the evidence is not in equipoise, and the Board affords more weight to the May 2016 and May 2017 VA opinions.  The Board may afford greater weight to one opinion over another on the basis of such factors as the reasoning employed, whether the opinion is based on sufficient facts and data, and whether an opinion is based on medical principles applied to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The May 2016 VA opinion was based on medical principles and adequate rationale, and the examiner considered the Veteran's lay statements and history of symptom manifestation.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Accordingly, the Board affords it great weight.

While Dr. T.S.'s opinion found a medical relationship between the Veteran's current disability and the in-service treatment for pain radiating to the back of his legs, the opinion is not supported by an adequate rationale.  Mere conclusory statements are insufficient to allow the Board to make an informed decision as to the weight to assign to a medical statement.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Dr. T.S. did not offer a rationale as to why the Veteran's low back disability was at least as likely as not related to the pain radiating to the back of the Veteran's legs.  The opinion lacks an adequate rationale, and accordingly, the Board affords it little weight.  See Nieves-Rodriguez, 22 Vet. App. 295.

In regards as to whether the Veteran's low back disability was caused or aggravated by any service-connected disability, the May 2016 VA opinion in particular concluded that the Veteran's low back disability was less likely than not caused or aggravated by Veteran's service-connected bilateral hallux valgus.  Specifically, the examiner stated that with regard to the Veteran's service-connected bilateral hallux valgus, the disability does not cause the Veteran to have any significant physical deformity, ankylosis of the major joints, infections involving the spine or joints of the same side of the leg that is affected, neurological impairment, or severe gait dysfunction, and is, therefore, not a causative factor of the degenerative changes of the thoracolumbar spine.  The examiner pointed out that the current medical literature does not recognize hallux valgus as a causative factor for developing degenerative changes of the thoracolumbar spine.  Thus, the examiner indicated that it did not appear that the Veteran's low back disability was caused or aggravated by any service-connected disability.  

The Board finds the May 2016 VA examiner's opinion to have great evidentiary weight as the opinion reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and onset of the claimed disorder, and examined the Veteran before rendering the medical opinion.  Also, as alluded to above, the Board finds that the examiner based his opinion on an accurate chronology of the Veteran's low back pathology (i.e. that shown by the medical evidence).  

Moreover, to the extent that the Veteran is alleging that the current, chronic low back disability is related to service, other than as a result of continuity of symptomatology, as a lay person, with no demonstrated specialized knowledge pertaining to the etiology of low back disability, his opinion may not be afforded more than minimal probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, the weight of the evidence is against a finding that the current, chronic low back disability is otherwise related to service. 

With respect to potential aggravation of a preexisting disability, the Board finds that the record does not support a finding of aggravation.  In its May 2017 remand, the Board instructed the VA examiner to opine on whether the Veteran had spina bifida occulta, whether such a condition was subject to superimposed disease or injury during service, and whether the superimposed disease or injury is related to the Veteran's service.  In this case, the Board notes no evidence of aggravation of a preexisting back disability, or of a superimposed disorder, during service.  Accordingly, service connection under this theory is not warranted.

Based on the foregoing discussion, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection.  The evidence is not in equipoise, and there is no doubt to be resolved.  Accordingly, the appeal is denied.


ORDER

Entitlement to service connection for a low back disability, to include spina bifida occulta and degenerative disc disease of the lumbar spine, to include as secondary to the service-connected bilateral hallux valgus of the feet, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


